 PLUMBERS&PIPEFITTERSLOCAL 230107Plumbers and Pipefitters Local No. 230(HartigPlumbing Co. and Ameron Steel Producing Divi-sion)andJones, Jones and JonesImperial County Building and Construction TradesCouncil (Hartig Plumbing Co. and Ameron SteelProducing Division)andJones,Jones and Jones.Cases 21-CC-1461 and 21-CC-1481June 5, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn December 21, 1973, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in opposition to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order.Based upon a chargefiled byJones,Jones and Jones onJune22, 1973,as amendedon July 27, 1973, thecomplaintinCase 21-CC-1481 was issued on July 31, 1973. Saidcomplaint alleges that Imperial County Building andConstruction Trades Council, hereinafter referred to asRespondent Council, violated Section 8(b)(4)(ii)(A) and(B) of the Act. Respondent Council, by its answer, deniesthat it committed the unfair labor practices alleged in saidcomplaint.On August 2, 1973, I received a motion from the GeneralCounsel to reopen the hearing in Case 21-CC-1461 andconsolidate Case 21-CC-1481 with it for hearing. Saidmotion was unopposed and, based upon the representationtherein that said cases involve the identical individuals andfactual situation, I issued an order on August 27, 1973,grantingGeneral Counsel'smotion and reopened thehearing on September 17, 1973, in Los Angeles, California.In said hearing in the consolidated cases on September 17,1973, there were received into evidence the formaldocuments in Case 21-CC-1481, a stipulation of facts anda stipulation that the record in Case 21-CC-1461 beconsidered as part of the record in the consolidated cases.Briefs were received from the General Counsel and counselfor both of the Respondents on November 12, 1973.Upon the entire record' in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSINVOLVEDHEREIN AND THEIR RELATIONSHIPORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents Plumbers andPipefittersLocal No. 230, El Centro, California, andImperial CountyBuilding andConstruction TradesCouncil, El Centro, California, their officers,agents,and representatives, shall takethe action set forth inthe said recommended Order.DECISIONSTANLEY GILBERT,Administrative Law Judge: Basedupon a charge filed on April 23,1973, in Case 21-CC-1461by Jones, Jones and Jones, the complaint in said case wasissuedonMay 3,1973.Said complaint alleges thatPlumbers and PipefittersLocalNo. 230,hereinafterreferredtoasRespondentUnion,violatedSection8(b)(4Xii)(B) of the Act. Respondent Union, by its answer,denies that it committed the unfair labor practices allegedin said complaint.Pursuant to notice,a hearing in said casewas held in Riverside,California,on June20, 1973,beforethe dulydesignatedAdministrative Law Judge.'By unopposed motion datedNovember 9, 1973, General Counselmoved to correct the transcript and said motion is granted.Ameron Steel Producing Division, herein called Ameron,with an office and place of business located in Etiwanda,California,is engaged in business in the manufacture andsale of building materials for the building and constructionindustry.At all times material herein, Ameron has beenengaged in the construction of a wire mill, known as themill project, at the comer of Aten Road and Clark Road inEl Centro, California.In connection with the construction of the mill project,Ameron has purchased and received, or will purchase andreceive, goods, products, and services valued in excess of$50,000 directly from suppliers located outside the State ofCalifornia.Hartig Plumbing Co., herein called Hartig, with itsprincipal office and place of business at Upland, Califor-nia, is, and at all times material herein has been,engaged inbusiness as a plumbing, heating, and air-conditioningsubcontractor in Southern California.In connection with the construction of the mill project,Ameron contracted with Hartig for the furnishing andinstallation of office plumbing.Ameron and Hartig are, and each of them is, and at alltimesmaterial herein have been, persons engaged incommerce,or in industries affecting commerce,within themeaning of Section 8(b)(4)(ii)(A) and (B) of the Act.211NLRB No. 25 108DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.THE LABORORGANIZATION INVOLVEDAs is admitted by Respondents, each of them is, and hasbeen at all times material herein,a labor organizationwithin themeaningof Sections 2(5) and 8(b) of the Act.III.THE UNFAIR LABOR PRACTICESA.Summary of Undisputed FactsBased upon admissions and stipulations in the record, itis found as follows:Ameron does not have a collective-bargaining agreementwith either of Respondents,or any other labor organiza-tion, covering the type of work performed by Hartig at themill project.Respondent Union is the appropriate union affiliatedwith Respondent Council having work jurisdiction over thetype of work performed by Hartig at the mill project.Hartig is not signatory to any agreement with either ofthe Respondentsor any otherlabor organization.Employees of Ameron do not perform work of the typeperformedby Hartig at the mill project.At all times material herein,Gene Anderson has been abusiness representative of Respondent Union acting on itsbehalf and has been,and is,an agent of Respondent Unionwithin the meaning of Section 2(2) and 2(13) of the Act.Also, at all times material herein,Andersonhas beensecretary of Respondent Council acting on its behalf andhas been,and is,an agent of Respondent Council withinthe meaning of Section 2(2) and 2(13) of the Act.B.The Issues1.Did Respondent Union or Respondent Council, orboth of them, threaten, coerce, and restrain Ameron inviolation of Section 8(b)(4)(iiXB) of the Act by Anderson'sconduct.2.Are articles V and IX of said proposed contractviolative of Section 8(e) ofthe Act in that theclauses aresecondary in their object and not protected by theconstructionindustry proviso toSection 8(e).3.Did Respondent Council by demanding that Amer-on sign said contract under threat of picketing violateSection 8(b)(4)(ii)(A) and (B) of the Act because saidcontract is violative of Section 8(e) of the Act.C.Respondents' ConductThe matters relating to the issues herein are conversa-tionsAnderson had with Lester Allison, Ameron's plantmanager, and Rudolph Jansen, its construction manager,and a letter with an enclosed proposed contract betweenRespondentCouncil and Ameron sent by RespondentCouncil to Ameron. The project involved herein is thebuilding of a manufacturing plant to be used by Ameronwith respect to which Ameron is acting in the capacity ofthe general contractor(with Allison and Jansen supervisingthe construction).Allison testified that, in the last part of March or first ofApril 1973, Anderson came to the jobsite and representedhimself toAllison as the business representative ofRespondent Union. Anderson asked him if the plumbingcontract was let for the project and when he was told that ithad been, he asked who the subcontractor was. Allisoninformed him that he believed that it was a "HartigPlumbing Company out of Ontario or Upland" but that he"wasn't sure,"that "Hartig was the lowest bidder" and,therefore, he assumed that Hartig "got the job." Andersonthen went to his car, looked through a book, and reportedto Allison that Hartig's name was not in the "plumbingbook"and stated that he"had to assume it was nonunionand that if it was nonunion,he would not allow theplumbing to be done by a nonunion shop." Allison furthertestified thatAnderson stated to him that"If itwasnonunion, they would shut down the job completely andput up a picket line." Allison told Anderson to "hold hishorses" until it could be determined if the plumbingsubcontractor was or was not union,thatAmeron usedstrictly union personnel and union contractors, and that hewas sure that Hartig was union even though it was not inhisbook.Allison testified toAnderson'sresponse asfollows:Well, he, in so many words, told me that if I wouldguarantee that we would use a union shop or if I wassure it would be a union shop, he would wait until alater date and see what happened and he would be incontact with me.It appears that in the afternoon of Friday, April 6, Hartiginstalled some rough plumbing on the site.Allison testifiedthat "a week or so" thereafter,Anderson again came to thejobsite, saw the rough plumbing that had been installed,and asked "who had put it in." Anderson informed himthat he did not know, that he had left the jobsite on Friday(April 6) at noon and when he returned to the jobsiteMonday, he found that it had been installed. Allisonfurther testified to Anderson's response as follows:He was very angry with the plumbing, No. 1, he saidthey couldn't be a union shop because they did notallow them to assemble plumbing in the shop and put itin a pre-assembled situation on the job site and it waspre-assembled.He said they couldn't be a union shop because aunion shop would have to report to him. They wouldhave to get his okay for Saturday or Sunday work, ifthey worked Saturday or Sunday, that he could justassume that it was a scab and that we weren't dealingin good faith with him and that he was going to put upa picket line and stop the job and refuse to allow us tocomplete the job.He also saidthat I should get rid of this contract andcontract it with the local union or a local contractorwhere he could make sure it was done by unionpersonnel.#iiTHE WITNESS: He said, in so many words, that Ishould rid myself of the Hartig Plumbing contractor,whoever the contractor was, and have it done by a localcontractor where he would know that his men would beused. PLUMBERS&PIPEFITTERSLOCAL 230109Allison then told him to calm down until he determinedwhat contractor did the job and that he should talk toJansen who had knowledge of who had done the work.Allison then testified as to what then occurred as follows:He didn't calm down.He got in his car, backed ondown the road, drove up the road for 50 feet probably,and then backed up to the gate again and asked me ifthis was aprivate road or a public road and I told himitwas a private road and asked him why and he said,well, I just want to know where I am going to put mypicket line and with this he drove off.Shortly after the above-related second conversationbetween Allison and Anderson,Jansen had a conversationwith Anderson at the jobsite (about the "middle of April").Jansen testified that Allison pointed Anderson out to him,that he introduced himself to Anderson, and that Ander-son gave him his business card which indicated he was abusiness representativeof Respondent Union. Accordingto Jansen's testimony,Anderson asked him who installedthe rough plumbing, that he told him he didn't knowexactly but would find out, and that Anderson respondedas follows:A.Oh, yeah. He said, "Bill, you'd better find out orelse."So, atthat time I made a joking gesture, I threw upmy hands andI said,"What else? You going to shootme?"He said,"No, shut the whole God-damned placedown.I am goingto put up a picket line and nobodycome towork no more."Thatwas justabout his words.Q.What was your response?A. I told him "Keep your shirt on. I find out who itis."And that is how we parted.While both Allison and Jansen testified that Andersonnevermentioned that he wassecretary of RespondentCouncil,each admitted on cross-examinationthat Ander-son had said to him that Ameron had a contract withRespondent Council requiring Ameron to use unionsubcontractors.Anderson testified with respect to his first conversationwith Allison (which he placed as having occurred in thelastweek of March) that he introduced himself and gaveAllison his business card as representative of RespondentUnion. Anderson denied that he stated that if he "didn'tget the identity of the plumbing contractor" that he "wouldshut the job down." It is noted, however, that the threat towhich Allison testified was not based upon the failure toget theidentityof the plumbing contractor, but wasaddressed to the use of a nonunion subcontractor. Itappearsthat the identity of the subcontractor was soughtby Anderson in order to determine whether it was or wasnot a union subcontractor and that it was not the soleobject of Anderson's threats(as contended by Respon-dents).Allison was a convincing witness and his testimonywith respect to the above-described conversation in thelatter part of March or first of April is credited.Anderson also testified to a second conversation he hadwith Allison which he placed around the 10th or 11th ofApril and it appears that his testimony does not contradictthat of Allison with respect to their second conversation.Again, Allison was a convincing witness with respect to thesecond conversation which apparently occurred toward theend of the second week of April and his testimony withrespect to said conversation is credited.Anderson testified that he had no recollection of havingthe conversation with Jansen to which Jansen testified.Jansen was a convincing witness and his testimony iscredited.By letter dated April 19, 1973, Anderson, as secretary ofRespondent Council, sent a letter to Ameron enclosing twocopies of the current "Articles of Agreement" requestingthat they be executed by Ameron. The letter contained thestatement that if the agreement is not executed, the"Council shall have no alternatives but to take whateverremedies itmay deem appropriate under the circum-stances." The agreement requested of Ameron by Respon-dentCouncilcontains,inter alia,clauses reading asfollows:Articles of AgreementIThis Agreement shall apply to and cover all buildingand construction work performed by the Employer,Developer and/or Owner-Builder within the jurisdic-tion of any Union affiliated with the Councils and thecontracting or subcontracting of work to be done at thesite of the construction, alteration, painting, repair ordemolition of a building structure or other work.IIThe Employer, Developer and/or Owner-Builderagrees thatallwork performed within the jurisdictionof any Union affiliated with the Councils shall beperformed pursuant to an executed agreement with theappropriate Union having work and territorial jurisdic-tion and affiliated with the Council in the area m whichthe work is performed.IVThe Employer, Developer and/or Owner-Builderagrees that he shall contract or subcontract all jobsitework set forth in Article I above to a person, firm,partnership or corporation that is party to an executed,current Agreement with the appropriate Union havingwork and territorial jurisdiction, affiliated with theCouncil in which area the work is performed.VThe Employer, Developer and/or Owner-Builderagrees that in the event he contracts or subcontractsanyjobsite work set forth in Article I above, there shallbe contained in his contract with the subcontractor aprovision that the subcontractor shall be responsiblefor the payment of all the wages and fringe benefitsprovided under the agreement with the appropriate 110DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion affiliated with the Council. In the event that anysubcontractor fails to pay the wages or fringe benefitsprovided under the Agreement with the appropriateUnion affiliatedwith the Council,theEmployer,Developer and/or Owner-Builder shall become liablefor the payment of such sums and such sums shallimmediately become due and payable by the Employer,Developer and/or Owner-Builder provided,however,he shall be notified of any such nonpayment byregistered letter by the appropriate Union no later thanninety(90) days after notice of and/or completion ofthe entire project.IXIn the eventthat the Employer,Developer and/orOwner-Builder violatesany provision of this Agree-ment with the exceptionof Article IV above,or fails toabide bythe determination as providedin Article VIIIor in the eventthatany contractor or subcontractor ofthe Employer,Developerand/or Owner-Builder fails toabide bythe provisionsof theappropriate agreement,with the exception of any subcontracting clausecontainedin the appropriateagreementof thesubcon-tractor, it will not be a violation of this agreement forthe Councils to terminate this Agreement and it shallnot be a violation of this Agreementfor any employeeto refusetoperform any workor enter upon thepremisesof such Employer,Developer and/or Owner-Builder,to the extent permittedby law,and Employeeswho refuse to performany workor enter upon thepremises under the circumstances shall not besubjectto dischargeor any other disciplinary action, to theextent permitted by law.Allison testifiedthat at thesuggestion of a union steward(apparently for a union other thanthe Respondent Union)he called Andersonon April 23.Allison's testimony withrespect to pertinent parts of the conversation is as follows:Again,he expressed the fact thathe wanted to knowwho the plumber was, when hedid the job, if they wereunion or non-union and if Ihad receiveda letter fromhim with some subcontractsand if I hadsigned thesecontracts.Mr.Anderson told me that he was tired of talking,that he was going to take action today,that if he didn'thave the answersby 2:30in the afternoon that he wasdefinitely going to take action and was going to closethe job down,shut it down,shut it down completely.I asked him again to give me a chance to call Rudyand talk to him and I would have Rudy or someonefrom the company call him before 2:30 and get himthat information.It is noted from Allison's testimony that he admitted toAnderson that he had been "evasive" in his answers to himbecause he did not think they were the "type of thingsthat" he should tell him and that he had given him thenameof Jansen as the person from whom he should get theanswers.Anderson testified to the telephone conversationwith Allison on April 23 as follows:A.Well, heinformed me that he had heard that Iwas going to put a picket line on the job and I informedhim that I was in the process of making up the picketsign right then.Q.Did you tell him whowas goingto picket? Didyou tell him for what purpose?A. I told him that these agreements had been sentin and that I had the return receipt back.He said thathe had seen them,but that I should wait and talk toMr. Jansen before I did anything.I informed him I tried to contact Mr. Jansen in thepast and hadn'thad any satisfaction on anything.He told me at that time if I would waithe wouldhave Mr.Jansen contact me and I said,"When?" andhe said, "Around 2:30 today."It is apparent that there is a considerable variance betweenthe testimony of Allison and the testimony of Anderson asto their telephone conversation of April 23.Of the twowitnesses,Allison was the more convincing and thereforehis version is credited.Jansen testified that he had no further conversation withAnderson after the one to which he testified. However,Anderson testified that he received a call from Jansen at2:30 in the afternoon of April 23. Anderson's testimony asto that conversation is as follows:A.Well, he told me that he understood that I wasfiguring to put a Building Trades picket on there and Iinformed him that I was.Q.A Building Trades picket?A.Yes.Q.Go on.A.Well, atthat time he informed me that he wasn'tin no position to make a decision right at that time, thathe had seven vice-presidents that he had to get togetherand go through on this and to give him a week before Iput this picket on.And at this time I still didn't know whether we had aunion or a non-union sub on the job,so I give him thatweek to sign this Building Trades agreement and thenon the 26th I heard from the NLRB. So, I stopped.The above-quoted testimony of Anderson is credited.While Jansen was a convincing witness, his testimony thathe only had the one conversation with Anderson to whichhe testified(earlier in April on the jobsite) is not credited.D.Concluding FindingsIn their brief,Respondents apparently concede thatthere were threats to close the job down but claim that theywere for only two objects-neither of which was unlawful.Respondents contend that the threats voiced by Anderson,particularly toAllison,weremerely for the object ofobtaining the name of the plumbing contractor.While it istrue that such was an object of the threats, it is clear fromthe credited testimony that Anderson,on behalf of bothRespondents, objected to the use of a nonunion subcon-tractor by Ameron and made it clear that they would not PLUMBERS &PIPEFITTERSLOCAL 230111tolerate it.The reason for Anderson's insistence onknowing the name ofthe subcontractor was to confirm hissuspicion that it was nonunion. -Based upon Allison'scredited testimony, it was found that Anderson made itevidentto himthatRespondents would not permit anonunionsubcontractor on the job and would attempt toshut it downunless aunion subcontractor were used. Itappears thatAndersonassumedthat Ameron was a partyto a contract with Respondent Council requiring Ameronto use unionsubcontractors (although there was no suchcontractbetweensaid parties). Since Anderson representedhimself as a businessrepresentative of Respondent Unionand alsowas objecting to the use of a nonunionsubcontractorbecause hethought it was in violation of anagreementwhich he believed existed between Ameron andRespondentCouncil, it is inferred that his threats weremadeon behalf of both Respondents and were for theobjectof causingAmeronto ceasedoing business withHartigin violation of Section 8(b)(4)(ii)(B) of the Act .2On, or shortly before, April 19, 1973, Anderson musthave learnedthat a contract did notexistbetween Ameronand RespondentCouncil, for on that date he sent a letteron behalf of Respondent Council requesting that such acontract (the contract referred to hereinabove) be executedby Ameron.It is clearfrom the accompanying letter andthe credited testimony of Allison and Anderson withrespect to statementsmade by him on April 23 that onbehalfof Respondent Council he was threatening to picketunlessa contract were signed. General Counsel does notcontend that, if the contract sought by RespondentCouncil were lawful under the construction proviso inSection 8(e)of the Act, the threat to picket for such acontract would be violative of the Act, but does contendthat said threat to picket had a second object which isunlawful(of causingAmeron to cease doing business withHartig). It appearsthat Respondent Council had not, onApril 23, abandoned the object of causing Ameron to ceasedoing businesswith a nonunion subcontractor, in additionto the object of obtaining the proposed contract .3Therefore it is concluded that Respondent Council, onApril 23, 1973, was attempting to coerce Ameron intoceasingto dobusinesswith Hartig in violation of Section8(b)(4)(ii)(B) of the Act even though the agreement whichitwas attempting to obtain at that time is lawful underSection 8(e) of the Act (as found hereinbelow). The factthat Respondent Council may have had a lawful concur-rent objectisimmaterial.InternationalBrotherhood ofElectricalWorkers, Local Union No. 11 (L. G. ElectricContractors,Inc.),154NLRB 766, 767.Los Angeles2Even if a contract between Ameronand the Council prohibiting the useof nonunion subcontractors had existed, it would not afford a defense, sinceit is well establishedthatsuch a provisionmay be enforced only throughlawsuits andnot by threats,coercion,or restraintsprescribed by Section8(bx4)(B)of the Act.Ets-HokinCorporation,154 NLRB 839, 8423Anderson testified with respectto his conversation with Jansen onApril 23 as follows: "And at thistune I still didn't know whether we had aunion or a nonunion sub on the job, so I givehim that week to sign thisBuilding Trades agreement..." Thisstatementambiguouslylinking in onesentence the presence of a nonunion subcontractoron the job with thepressing for the proposed agreement with Ameron affords a basis for nomore than a suspicion that RespondentCouncil intended to use theagreement,if it obtained it, against Hartig.Building and Construction Trades Council (Golding andJones, Inc.),161 NLRB 729, 730.General Counsel, however, further contends that theaforementioned building trades agreement is not lawfulunder Section 8(e) of the Act and that RespondentCouncil's admitted threat to obtain its execution wasviolativeof Section 8(b)(4)(ii)(A) and (B) of the Act.General Counsel argues that articles V and IX of theagreement have an "intent and object" which are "second-ary." His argument is as follows:Thus, the articles specifically hold a contractor respon-sible for the delinquencies of a subcontractor andpermit cancellations of the Agreement and sanctionrefusals to perform workor engagein strikes, therebydiscouraging the doing of business with a delinquentsubcontractor.Moreover, the clear meaning of thesearticlesmakes them secondary in effect. Thus, theypermit Respondent Council or its affiliates, althoughengaged in a primary dispute over unpaid wages andfringebenefitswith a subcontractor,to enmesh aneutral general contractor into the dispute, shift allliability to the latter, and, in effect,make it theguarantor of the subcontractor's obligations.On the other hand, the Respondent Council argues thatsaid provisions in the agreement are within the construc-tion proviso in Section 8(e).4 Under said proviso the merefact that certain provisions in a contract are secondary innature does not make them unlawful.In the main, General Counsel relies onCalhoun Dry-WallCompany,153 NLRB 1196. While saidcasedoes involveprovisions in the general contractor's agreement which aresimilar to the provisionsin issuein this proceeding, saidcase is inapplicable to the issues herein. In the cited case,the respondents therein threatened to enforce the guaran-tor provision with respect to a nonunion subcontractorwhich was not obligated to pay the wages and fringebenefits that respondents claimed thegeneralcontractorguaranteed under its contract. The Board found that if thegeneral contractor made payments provided for in theguarantee provision of the contract, such payments wouldhave been "strictly a penalty" imposed on the generalcontractor for failing to subcontract to a union subcontrac-tor and that such a threat constitutes a violation of Section8(b)(4)(ii)(B)of the Act. Theissuetobe decided indetermining whether the threat to picket Ameron to obtainthe proposed agreement is violative of Section 8(b)(4)(ii)(A)and (B) of the Act is whether or not on its face theagreement demanded by Respondent Council is violativeof Section 8(e).4Sec. 8(e) in its pertinent part provides as follows:It shall be an unfair labor practice for any labor organization andany employerto enter intoany contractor agreement,express orimplied,whereby suchemployer ceases or refrains or agrees to cease orrefrain fromhandling,using,selling, transporting or otherwise dealingin any of the products of any other employer,or to cease doingbusiness withany otherperson,and any contract or agreement enteredinto heretofore or hereaftercontaining such an agreement shall be tosuch extent unenforceableand void:Provided,That nothing in thissubsection (e) shall applyto an agreementbetween a labororganizationand an employerin the construction industry relating to thecontractingor subcontractingof work tobe done at the site of theconstruction... . 112DECISIONSOF NATIONALLABOR RELATIONS BOARDIt has already been found hereinabove that RespondentCouncil violated Section 8(bX4)(ii)(B) at the time itthreatenedto picket on April 23 to obtain the proposedagreement(because it had an unlawful concurrent objectof attempting to cause Ameron to cease doing businesswith Hartig).Merely because Respondent Council hadsuch an unlawful object at the time it sought the agreementfrom Ameron does not make the contract itself violative ofSection 8(e) or the other object (of obtaining the contract)unlawfulunder Section 8(b)(4) (ii)(A) of the Act.5Itappears that the proposed agreement is clear andunambiguous.It provides that all work performed on thejobsite be performed pursuant to an agreement with theappropriate union affiliated with Respondent Council; thatthe contractor can only subcontract work on the jobsitewhichis inthe jurisdiction of any union affiliated withRespondent Council to a subcontractor signatory to acontractwith said union;that the contractor, in hiscontract with the subcontractor, require that the subcon-tractor be responsible for the payment of all the wages andfringe benefits provided under the subcontractor's agree-ment withthe appropriateunionaffiliated with Respon-dent Council; and that the contractor, in effect,guaranteesuch payment.Article IXof the agreement contains aprovision for self-enforcement of the agreement with theexception of article IV (the requirement that unionsubcontractors be used).The Respondent Councilrelies,in the main, onJ.K.Barker Trucking Company,181NLRB 515. It is noted insaid cited case the Board found that similar provisions forguaranteeingthe obligations of the subcontractor were notclearly unlawful on their face.In the instant case,itdoesnot appear that the guarantor and self-enforcement clausesare, on their face,violative of Section 8(e). The guarantorprovision is no more than a deviceby whichthe employeesengaged in work at the jobsite are assured of the wages andfringe benefits provided for in the union contract underwhich they are working and to which contract the generalcontractor has agreed.In my opinion,such a requirementfallswithin the construction proviso in Section 8(e) of theAct in that it clearly relates to the contracting orsubcontracting of work to be done at the site.GeneralTeamsters Local 386, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(ConstructionMaterialsTrucking, Inc.),198NLRB No.129. The guarantee provision on its face is only applicableto a situation where a union subcontractor fails to pay thewagesand fringe benefits provided in the union contract towhich the subcontractor is signatory(and to which Ameronhas agreed).Therefore,itdoes not appear that theguarantee and self-enforcement provisions on their facehave an unlawfulsecondary objects Said provisionscannot be construed- to apply-to-a nonunion subcontractor5 Sec 8(b)(4)(ii)(A) of the Act providesas follows:It shall be an unfair labor practice for a labor organization or itsagents-(u) to threaten,coerce,or restrainany personengaged incommerce orin an industryaffectingcommerce,where in either case an objectthereof is:(A) forcingor requiringany employer or self-employedand therefore could not have been applied to obligations ofHartig to pay wages and fringe benefits required under aunion contract.If it were found that threatening to picket to obtain theproposed agreement is violative of Section 8(b)(4)(ii)(A) ofthe Act, a remedy would be required of a cease-and-desistorder restraining Respondent Council from picketing orthreatening to picket to obtain such a contract fromAmeron,or any other employer,even though it is a lawfulcontract.Since it is found that the proposed agreement onitsface is not violative of Section8(e) it would beinappropriate to issue such an order on the rationale thatin the context of its threatening to picket for a lawfulcontractRespondent Council also threatened to picketwith an object of causing Ameron to cease doing businesswith Hartig, or on the rationale that Respondent Councilmight attempt to put the lawful contract to an unlawfuluse. In the event that Respondent Council were to attemptto enforce the contract for an unlawful object (for example,attempting to apply it with respect to a nonunioncontractor such as Hartig) it would be guilty of a violationof Section 8(b)(4)(ii)(B) of the Act, as found inCalhounDry-Wall Company, supra.Whatever Respondent Councilmight have had in mind by attempting to get the contract,a finding of a violation of Section 8 (bx4)(ii)(B) of the Actcannot be based on a suspected future misuse of theotherwise lawful contract.Consequently, it is concluded that General Counsel hasfailed to sustain by a preponderance of the evidence theallegations in Case 21-CC-1481 that Respondent Councilviolated Section 8(b)(4)(iiXA) and (B) of the Act on theground that the contract is violative of Section 8(e) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondents set forth insection III, above, occurring in connection with theoperations of the Employers involved herein described insection I, above,have a close,intimate,and substantialrelation to trade,traffic,and commerce among the severalStates,and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYIt having been found that Respondents have engaged incertain unfair labor practices, it will be recommended thatthey be ordered to cease and desist therefrom and takecertain affirmative action deemed necessary to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:person to join any labor or employerorganizationor to enter into anyagreementwhich is prohibited by section8(e) ...9 It isnoted that Administrative Law Judge Louis S Penfield in hisdecision inJointCouncil of Teamsters No 42 (Merle Rephagen),Cases21-CC-1424 and 21-CE-122, JD-(SF)-112-73, and Administrative LawJudge Maurice M. Miller in his decision inInternational Union of OperatingEngineers, Local Union No 12 (Griffith Company, et a!),Cases 21-CC-1451and 21-CE-126, JD-(SF)-184-73,cameto thesameconclusions withrespect to clausesvery similar to theclausesinvolved in this proceeding rt.,UMBERS&PIPEFITTERSLOCAL 230113CONCLUSIONS OF LAW1.By threateningto picket the El Centro, California,jobsite of Ameron Steel Producing Division, on severaloccasions in the lastpart of March and in April of 1973,with an objectof causingit to cease doing business withHartigPlumbingCo.,Respondents violated Section8(b)(4)(ii)(B) of the Act.2.The contract demanded by Respondent Council isnot violativeof Section 8(e) ofthe Act.3.General Counsel has failed to prove by a preponder-anceof the evidence the allegations in Case 21-CC-1481thatRespondentImperial County Building and Construc-tion Trades Council violated Section 8(b)(4)(ii)(A) and (B)of the Act on the ground that the contract demanded bysaidRespondent is violative of Section 8(e) of the Act.Uponthe foregoing findingsof fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER?Respondents,Plumbers and PipefittersLocal No. 230and ImperialCountyBuildingand Construction TradesCouncil, their officers, agents, and representatives, shall:1.Cease and desist from picketing, causing to bepicketed, or threatening to picket the El Centro, California,jobsite of AmeronSteelProducing Division, or any otherof its jobsites within their territorial jurisdiction, when anobject thereof is to force or require said Company to ceasedoing business with Hartig Plumbing Co.,or any otheremployer.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post in their business offices and meeting halls copiesof the attached notice marked "Appendix." 8 Copies of saidnotice, on formsprovided by the Regional Director forRegion 21, shall, after being duly signed by an officialrepresentative of each of said Respondents,be posted bythem immediately upon receipt thereof and be maintainedby them for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to their membersare customarily posted. Reasonable steps shall be taken bythe Respondents to insure that said notices are not altered,defaced,or coveredby any othermaterial.(b) Promptly after receipt of copies of said notice fromsaidRegional Director return to him signed copies forposting by Ameron Steel Producing Division, if it bewilling, at its jobsite in El Centro, California, and any otherof its jobsites within the territorial jurisdiction claimed byRespondents in all places where notices to employees ofsaid Employer are customarily posted.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith.IT IS FURTHER ORDERED thatthe allegations in thecomplaint in Case 21-CC-1481 that the contract demand-ed of Ameron by Respondent Council is violative ofSection 8(e) of the Act and by reason thereof RespondentCouncil's threat to picket to obtain said contract wasviolative of Section 8(b)(4)(ii)(A) and (B) of the Act arehereby dismissed.7 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, asprovided in Sec102.48 of theRules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and allobjectionsthereto shall bedeemed waived for all purposes.8 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board" shall bechanged to read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket, cause to be picketed, orthreaten to picket, Ameron Steel Producing Division'sjobsite in El Centro, California, or any other of itsjobsiteswithin our territorial jurisdiction, when anobject thereof is to force or require said Company tocease doing business with Hartig Plumbing Co., or anyother employer.PLUMBERS AND PIPEFITTERSLOCAL No. 230(LaborOrganization)DatedByDat^dBy(Representative)(Title)IMPERIAL COUNTYBUILDING ANDCONSTRUCTION TRADESCOUNCIL(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withitsprovisionsmay be directed to the Board's Office, 849South Broadway, Los Angeles, California 90014, Tele-phone 213-688-5229.